Concurring Opinion by
Judge MacPhail:
I concur with the result reached by the majority opinion solely because I believe that the agreement *530reached between the Insurer and the Claimant in this case was null and void under Section 407 of the Act for the reasons stated by the majority.
I do not agree with the majority opinion that an agreement between an insurer and a claimant, which is otherwise valid, is rendered invalid for reimbursement purposes because the Supersedeas Fund was not a party to such agreement. If the Supersedeas Fund is or may be subject to abuse by collusive agreements, the remedy should be provided by the Legislature, not this Court.
I further believe that if is unnecessary for us to address this issue in the case sub judice.
Order
Now, September 29, 1986, having previously granted reconsideration, we hereby reaffirm our prior opinion and Order filed May 30, 1986.